                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 TUMEY L.L.P., TOD T. TUMEY,                         )
                                                     )
                                Plaintiffs,          )
                                                     )
                        v.                           )      Case No. 4:21-00113-CV-RK
                                                     )
 MYCROFT  AI    INC.,  JOSHUA                        )
 MONTGOMERY, MICHAEL LEWIS,                          )
                                                     )
                                Defendants.
                                              ORDER
       Defendant Mycroft AI, Inc. filed an Ex Parte Motion for Extension of Time (Doc. 11). The
motion indicates Mycroft attempted to resolve the scheduling issues discussed in the motion
through the meet and confer process, but Plaintiffs declined to agree to the sought-after relief. It
is not apparent from this procedural context nor the remainder of the substance of the motion why
Mycroft filed the motion Ex Parte under seal.
       “There is a common-law right of access to judicial records.” IDT Corp. v. eBay, 709 F.3d
1220, 1222 (8th Cir. 2013) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597, 98 S.Ct.
1306, 55 L.Ed.2d 570 (1978). “[T]he common-law right of access applies to judicial records in
civil proceedings.” Id. This right of access is not absolute, but the Court must employ its discretion
to determine whether there are sufficient grounds to override the common-law right of access to
justify an order allowing a document to be sealed. Id. at 1222-23. “Where the common-law right
of access is implicated, the court must consider the degree to which sealing a judicial record would
interfere with the interests served by the common-law right of access and balance that interference
against the salutary interests served by maintaining confidentiality of the information sought to be
sealed.” Id. at 1223.
       Here, Defendant Mycroft AI, Inc. has not justified filing its motion ex parte under seal. A
disagreement with opposing counsel is insufficient justification. Moreover, Defendant Mycroft
AI, Inc. provided Plaintiffs a copy of the motion.
       Accordingly, the Court ORDERS Defendant Mycroft AI, Inc., to show cause on or before
March 24, 2021, why its Ex Parte Motion for Extension of Time (Doc. 11) should remain under




          Case 4:21-cv-00113-RK Document 25 Filed 03/23/21 Page 1 of 2
seal. Otherwise the Court will unseal the Ex Parte Motion for Extension of Time (Doc. 11) on
March 24, 2021, at 5:00 p.m. (Central Time).
       IT IS SO ORDERED.
                                           s/ Roseann A. Ketchmark
                                           ROSEANN A. KETCHMARK, JUDGE
                                           UNITED STATES DISTRICT COURT

DATED: March 23, 2021




                                               2

          Case 4:21-cv-00113-RK Document 25 Filed 03/23/21 Page 2 of 2
